281 S.W.3d 926 (2009)
Earl HAYNES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91657.
Missouri Court of Appeals, Eastern District, Division One.
April 28, 2009.
Gwenda R. Robinson, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: 154 S.W.3d 1.


*927 ORDER
PER CURIAM.
Earl Haynes (Movant) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 29.15 motion (Motion) for post conviction relief. This Court affirmed Movant's convictions, following a jury trial, of first-degree sexual abuse, in violation of Section 566.100, RSMo 2000,[1] first-degree statutory sodomy, in violation of Section 566.062, second-degree child molestation, in violation of Section 566.068, and second-degree statutory sodomy, in violation of Section 566.064. State v. Haynes, 154 S.W.3d 1 (Mo.App. E.D.2004).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  AH subsequent statutory references are to RSMo 2000, unless otherwise indicated.